DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 09/23/19. Claims 1-16 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “processing means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deao et al (US 6,065,106) and further in view of Kraipak et al (US2014/0281695 A1).
Claim 1: Deao et al teach an apparatus comprising: processing circuitry (e.g. item 1, fig. 1) to execute instructions fetched from memory (e.g. item 22, fig. 1); and  a debug interface (e.g. item 305, fig. 15); wherein the processing circuitry is responsive to a halt event to enter a halted mode where the processing circuitry stops executing the instructions fetched from memory (e.g. steps 4512 & 4514, fig. 45) and instead is arranged to execute debug instructions received from a debugger via the debug interface (e.g. step 4516-4520);  wherein the processing circuitry is responsive to detection of a trigger condition when executing a given debug instruction to: exit the halted mode transparently to the debugger (e.g. step 4522); take an exception in order to execute exception handler code comprising a sequence of instructions fetched from the memory (e.g. step 4526); 
Deao et al fail to teach on return from the exception, re-enter the halted mode and perform any additional processing required to complete execution of the given debug instruction.  
However, Kraipak et al, in an analogous art, teach exiting a halted mode when executing a given debug instruction when a trigger condition is detected (e.g. [0031]-[0034]) and re-enter the halted mode and perform any additional processing required to complete execution of the given debug instruction (e.g. loop of steps 218-214, fig. 2). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching Deao et al with the one taught by Kraipak et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.


Claim 6: Deao et al and Kraipak et al teach an apparatus as claimed in Claim 1, wherein on exiting the halted mode following detection of the trigger condition, the processing circuitry is arranged to transition to a predetermined exception level (e.g. loop of steps 218-214, fig. 2 – Kraipak et al), and the exception handler code is provided in association with that predetermined exception level to determine one or more operations that are required to be performed by the processing circuitry prior to returning to the halted mode (e.g. loop of steps 218-214, fig. 2 – Kraipak et al). 

Claim 9: Deao et al and Kraipak et al teach an apparatus as claimed in Claim 1, further comprising state saving storage used by the processing circuitry on detection of the trigger condition to capture a number of items of current state information prior to exiting the halted mode transparently to the debugger, for use by the processing circuitry when in due course re-entering the halted mode on the return from the exception (e.g. step 4526, fig. 45 – Deao et al). 

Claim 10: Deao et al and Kraipak et al teach an apparatus as claimed in Claim 1, wherein the processing circuitry is arranged to detect the trigger condition when performance of a required operation specified by the given debug instruction also requires one or more additional operations to be performed, taking into account operating information of the processing circuitry (e.g. [0031]-[0034]- Kraipak et al).

Deao et al and Kraipak et al teach an apparatus as claimed in Claim 10, wherein the processing circuitry is arranged to be operable in a plurality of realms, and the trigger condition is detected when the required operation specified by the given debug instruction will cause a realm transition (e.g. [0031]-[0034]- Kraipak et al). 

Claim 12: Deao et al and Kraipak et al teach an apparatus as claimed in Claim 11, wherein said realm transition is an entry into a realm, or an exit from a current realm  (e.g. [0031]-[0034]- Kraipak et al).

Claim 13: Deao et al and Kraipak et al teach An apparatus as claimed in Claim 11, wherein: the processing circuitry is arranged to execute a plurality of processes; and when operating in a given realm, the processing circuitry is executing an associated process that has control of access to a block of physical addresses identified as being owned by that process (e.g. [0031]-[0034]- Kraipak et al).
 
Claim 14: Deao et al and Kraipak et al teach an apparatus as claimed in Claim 1, wherein the processing circuitry is arranged to detect the trigger condition when a required operation specified by the given debug instruction cannot be performed directly by the processing circuitry in response to the given debug instruction, and instead the processing circuitry needs to execute a sequence of instructions fetched from memory in order to implement the required operation (e.g. [0031]-[0034]- Kraipak et al).
.  

Allowable Subject Matter
Claims 2-5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/26/2021